We think the evidence sustains a finding that the value of the coal mines at the date of the declaration of the stock dividend is fairly measured by the price paid therefor by the Glen Alden Coal Company, and is not to be augmented by a consideration of the price at which the shares of the latter company, when issued, were sold in the stock market.
We find no sufficient evidence, however, that the price so paid represents the value of the lands in March, 1911, and February, 1914, the dates of the creation of the trusts. We fix the value of the coal properties in March, 1911, at $40,625,000, and their value in February, 1914, at $44,187,500. These values must be substituted for the value as fixed by the Appellate Division in determining the capital investment. The proportion of the dividend to be allotted to the remaindermen in order that such investment may be preserved unimpaired will be correspondingly diminished.
The judgment of the Appellate Division should be *Page 586 
modified in accordance with this memorandum and, as modified, affirmed without costs.
CARDOZO, Ch. J., POUND, CRANE, ANDREWS, LEHMAN, KELLOGG and O'BRIEN, JJ., concur.
Judgment accordingly.